Case 2:19-cv-09853-DMG-RAO Document 51 Filed 12/08/20 Page 1 of 1 Page ID #:186




 1
 2
 3
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9
                                     CENTRAL DISTRICT OF CALIFORNIA
10
     Chris Langer,                                                     Case No.: CV 19-9853-DMG (RAOx)
11
                                                                       STIPULATED JUDGMENT [50]
12                     Plaintiff,
13
                       vs.
14
15   Live DTLA, LLC, et al.,
16
                       Defendants.
17
18
19
              FOR GOOD CAUSE SHOWN, and pursuant to the parties’ agreement [Doc. # 50-
20
     3], the Stipulation for Judgment [Doc. # 50-4], and the Declaration of Dennis Price [Doc.
21
     # 50-1], IT IS HEREBY ORDERED THAT Judgment is entered in favor of Plaintiff and
22
     against Defendant Park & Save, Inc., in the amount of $10,000.1
23
24
     DATED: December 8, 2020                                          ________________________________
25                                                                    DOLLY M. GEE
26                                                                    UNITED STATES DISTRICT JUDGE
27            1
               Plaintiff also requests that the Court grant $1,500 in attorneys’ fees and $250 in interest, in addition to the $10,000
     recovery specified in the parties’ agreement. See Price Decl. But there is no provision in the agreement or in the Stipulation
28   for Judgment allowing for an award of fees or interest, either in the amount requested or otherwise, including upon
     Defendant’s default.


                                                                    -1-
